Office Action Summary
The following is a final office action.  Currently Claims 1-9 and 17-20 are pending and are examined below.   
Response to Amendments
	Applicant’s amendments are acknowledged.  Previous objections to drawings have been withdrawn based on Applicant’s replacement drawings filed 10/26/21. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of performing algorithmic steps to make a prediction. The claim(s) recite(s):
 Accessing a data store to create a read replica (generically accessing data)
 Processing data to normalize it (generic processing of data)
The following steps are algorithmic steps directed to stacking (i.e. an ensemble modelling approach)
	Providing data to a base classifier group
	Predicting using the base classifier group
	Analyzing the predictions for false negatives and adjusting the base classifier
	Providing the adjusted predictions to a meta classifier
	Returning a prediction from the meta classifier
 These are directed to an abstract idea which is a mental process (e.g. gathering data and processing it with algorithmic steps in order to generate a risk prediction. ).   

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process, transmit and display data and thus do not provide an inventive concept in the claims.   
The dependent claims further limit the abstract idea by reciting: 
Assigning a string to a magnitude of a result (claim 2), 
Generically gathering and transmitting data (claim 3)
Comparing the prediction to a threshold (claim 4)
Audit scheduled appointments and provided updated appointment predictions (claim 4)
The types of models used in the base classifier (claim 5)
The kind of model used as a base classifier (claim 6)
The kinds of data used (claim 7)
When the prediction is performed (claim 8)
Receiving the requests through a generic interface (claim 9)
The repeating continuously to automatically audit and provide updated predictions at pre-determined intervals and upon demand request (claim 4) is generically-recited data gathering/data exchange elements and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g))
The read replica continuously queries the data store to reflect changes in the data in real-time (claim 4) are also mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g))
Claims 17-20 recite similar limitations to claims 1-9 above and are rejected under the same rationale.  Claims 17-20 recite generic software for performing the method steps, which does not integrate the abstract idea into a practical application or provide significantly more. The elements for retrieving and storing data amount to well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(ll).   The use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. 
Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more.  An overview of the claimed invention is shown here in Figure 14:

    PNG
    media_image1.png
    848
    539
    media_image1.png
    Greyscale

Here the claimed invention uses a modelling approach whereby three models are performed in parallel.  Then a final (meta) model is used to generate a final prediction.  The use of generic computer components (e.g. a network for transmitting and a generic computer for managing/processing the data) as additional elements do not integrate the abstract idea into a practical application or provide significantly more.
A review of applicant’s website notes that the “PredictiveIQ” performs predictions “days and weeks” before appointment (i.e. the problem being solved is not a real-time problem.  A person could manually perform the steps of the method with pencil and paper to generate a prediction “days and weeks” in advance of an appointment).

    PNG
    media_image2.png
    622
    1076
    media_image2.png
    Greyscale

Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Predicting customer behavior is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and is not patent-eligible under§ 101."); see also In re Comiskey, 554 F.3d 967, 979 (Fed. Cir. 2009) ("[M]ental processes-or processes of human thinking-standing alone are not patentable even if they have practical application."); Gottschalkv. 

Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to transmit or gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (e.g. managing data records in a generic database)
iv. Storing and retrieving information in memory (from Versata which stored information in a database).
The repeating continuously to automatically audit and provide updated predictions at pre-determined intervals and upon demand request (claim 4) is performing repetitive calculations, and mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are equivalent to receiving/transmitting data and are well-understood routine and conventional which do not provide significantly more to the abstract idea (See MPEP 2106.05(d)).
The read replica continuously queries the data store to reflect changes in the data in real-time (claim 4) are mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)); and these limitations are 
Since the claimed invention embodies an abstract idea whose embodiment on a computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.
  
Response to Arguments
Applicant argues the claim cannot practically be performed in the human mind and cites Examples 37 and 38.     
Examiner first responds the accessing a data store and creating a read replica are additional elements in the claim.  The abstract idea is performing algorithmic steps to make a prediction.  Under BRI, the steps can be practically performed in the human mind.  The claims are not analogous to Claim 2 of Example 37, which reflects rearranging icons on a GUI based on memory allocations, nor Example 38, which reflects providing a digital computer simulation of an analog audio mixer because the pending claims do not address any technical problems associated with these concepts.  The computing elements of the pending claims are implemented in a conventional, generic manner and do not preclude performance of the steps in the mind.
Applicant cites McRo in Step 2a, Prong 2 and states appointment management is a technological process and the system performs a distinct process to automate a task previously performed by humans.   
Unlike the improvement to computer technology in McRO, the claims are not directed to an improvement in computer animation.  The claims gather data and process it with algorithmic steps in order to generate a risk prediction.  Under BRI, these steps can be practically performed in the human 
Prior Art: 
Applicant argues Srinivas does not explicitly state the creation of the read replica. 
Examiner responds as stated in the 103 rejection, the fact that the data is obtained from health records and publicly available datasets suggests this is a “read” replica (i.e. they are not writing data to these datasets but rather just obtaining a copy of the data).  For claim 4, See Gupte 2020/0117748.
Applicant’s arguments with respect to “wherein pre-processing comprises removing data” has been fully considered but is moot in view of reevaluation of Srinivas teaching evaluating the features as per dropping unnecessary features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made...

Claims 1, 2, 5-8, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over
“Optimizing outpatient appointment system using machine learning algorithms and scheduling rules: A prescriptive analytics framework”   S Srinivas, AR Ravindran - Expert Systems with Applications, 2018 – Elsevier (hereinafter Srinivas) in view of  “The Wald problem and the equivalence of sequential sampling and Ex-Ante Information Costs” S Morris, P Strack – Feb 2019 – SSRN (hereinafter Morris) 
 
	Regarding Claim 1, Srinivas teaches
1. A method for predicting high risk appointments, the method comprising:
accessing a data store comprising patient data and appointment data;
page 248 column 1

    PNG
    media_image3.png
    376
    760
    media_image3.png
    Greyscale

Here the patient data and appointment data is obtained from a data store (i.e. electronic health records from a scheduling system).
creating a read replica of the data store;
page 248 column 1 and page 247 column 2 (below), the fact that the data is obtained from health records and publicly available datasets suggests this is a “read” replica (i.e. they are not writing data to these datasets but rather just obtaining a copy of the data).
pre-processing data from the read replica resulting in normalized data; 
page 247 column 2:

    PNG
    media_image4.png
    306
    756
    media_image4.png
    Greyscale

providing the normalized data to a base classifier group;


    PNG
    media_image5.png
    212
    753
    media_image5.png
    Greyscale

predicting risk probabilities by the base classifier group resulting in initial predictions;
page 251 column 2:

    PNG
    media_image6.png
    158
    755
    media_image6.png
    Greyscale

Here “stacking” is the use of a base classifier group (i.e. either neural networks, gradient boosting or random forest – see claim 5 below) in order to obtain a prediction from one of the base group classifiers.
analyzing the initial predictions by false negative classifiers;
page 252

    PNG
    media_image7.png
    222
    753
    media_image7.png
    Greyscale

Srinivas teaches applying Type II (i.e. false negative) tests to the predictive models.
returning a final prediction from the meta-classifier
	page 252 column 2:

    PNG
    media_image8.png
    187
    749
    media_image8.png
    Greyscale

	Srinivas teaches using a meta-classifier in order to provide a no-show prediction.
Srinivas does not explicitly state: wherein pre-processing comprises removing data
However, after the initial modelling effort Srinivas teaches evaluating the features as per  dropping unnecessary features 
page 252

    PNG
    media_image9.png
    431
    758
    media_image9.png
    Greyscale

The variables indicating a correlation with risk of no show means that the other variables (i.e. features) are eliminated as having any impact on risk of a no-show.
	It would have been obvious to one of ordinary art to have further modified the teachings of Srinivas to have included eliminating features in the preprocessing that would not have provided indication of a correlation as being at risk of a no-show because it would have provided the benefit of reducing the amount of data to be processed to provide the prediction.
Srinivas teaches that false negatives are a measure of how accurate the prediction model is, however Srinivas does not teach, however Morris teaches
adjusting the initial predictions for appointments if a false negative is detected, resulting in adjusted predictions;
page 3:

    PNG
    media_image10.png
    623
    1263
    media_image10.png
    Greyscale

	Here the adjustment in view of posterior belief (i.e. what the model indicates after the information gathered has been modelled) is to stop gathering data (in view of Srinivas this suggests limiting the amount of data and/or variables that are modelled).
providing the adjusted predictions to a meta-classifier
	in view of Srinivas, stopping the modelling/gathering of additional data as part of the modelling effort suggests providing the adjusted model to the meta-classifier.
	
	Morris teaches a variant of the very well-known Wald test, which models the cost/benefit of including additional data (i.e. signals) into the model.  The Wald test provides the benefit of optimizing the modelling effort based on the decreasing benefit/increasing cost of adding additional data (i.e. signals) into the model.


	Regarding Claim 2, Srinivas teaches
2. The method of claim 1, further comprising assigning a human-readable confidence string based on a magnitude of a risk score.
Section 4.2

    PNG
    media_image11.png
    250
    735
    media_image11.png
    Greyscale

The strings “L” and “H” denote low and high risk patients.

Regarding Claim 5, Srinivas teaches
	5. The method of claim 1, wherein the base classifier group comprises a random forest ensemble, a gradient boosted machine, and a neural network.
	Page 249 column 1:

    PNG
    media_image12.png
    248
    754
    media_image12.png
    Greyscale

	Page 251 column 2:
	
    PNG
    media_image13.png
    277
    752
    media_image13.png
    Greyscale

	The stacking being described here is the selection of the most accurate classifier in the ensemble method.  Here ANN (artificial neural network – i.e. a neural network as claimed) RF (random forest as claimed) and SGB (stochastic gradient boosting or gradient boosting as claimed) are the base classifiers from which the stacking method selects which one is the most accurate.  (This is the same selection of base classifiers as shown in applicant’s Figure 14).

	Regarding Claim 6, Srinivas teaches
6. The method of claim 1, wherein the meta-classifier is a neural network.
	Page 251
           
    PNG
    media_image14.png
    148
    755
    media_image14.png
    Greyscale



	Regarding Claim 7, Srinivas teaches
7. The method of claim 1, wherein patient data and appointment data is at least one of demographic data, appointment data, patient scheduling data, and patient form data.
Page 248

    PNG
    media_image15.png
    575
    760
    media_image15.png
    Greyscale

Here appointment information (i.e. data) is used in the model.

Regarding Claim 8, Srinivas teaches
8. The method of claim 1, further comprising automatically performing a prediction for each scheduled appointment at a predetermined period in advance of a scheduled appointment time or date.
Page 248 column 2

    PNG
    media_image16.png
    158
    762
    media_image16.png
    Greyscale

The system predicts (i.e. models) 72 hrs in advance when patients will be a no show.

Claims 17, 19 and 20 recite similar limitations to those addressed by the rejection of Claims 1, 2 and 4-8 above and are therefore rejected under the same rationale.
Furthermore regarding the software and generic computer system elements of Claim 17, Srinivas does not teach implementing the method steps per se with software and hardware, however official notice is taken that implementing method steps with a computer (including generic computer elements and software) is old and well known.  It would have been obvious to one of ordinary skill in the art to have performed the method steps of Srinivas and Morris using computer hardware and software with the well-understood benefit of making the method steps faster and more efficient since they were performed using a computer.


Claims 3, 9 and 18 are rejected under 35 U.S.C. 103 as being obvious over
“Optimizing outpatient appointment system using machine learning algorithms and scheduling rules: A prescriptive analytics framework”
S Srinivas, AR Ravindran - Expert Systems with Applications, 2018 - Elsevier
(hereinafter Srinivas) in view of  
“The Wald problem and the equivalence of sequential sampling and Ex-Ante Information Costs”
S Morris, P Strack – Feb 2019 - SSRN
 (hereinafter Morris)
And further in view of 
Biernacki US 2014/0316797 (hereinafter Biernacki)


Claims 3 and 18, Srinivas teaches a modelling approach for predicting risk of no-shows in an medical appointment context.  However Srinivas does not teach:
3. The method of claim 1, further comprising collecting a final prediction for each appointment instance tasked for a prediction in a communicable payload and communicating the payload such that a user interface is updated to reflect the final prediction for each appointment.
However Biernacki teaches:

    PNG
    media_image17.png
    377
    627
    media_image17.png
    Greyscale

Here Biernacki teaches providing an indication of risk in a display (see also Figure 8).
Biernacki addresses addressing risk in a medical context and thus is analogous art.
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas and Morris to have included displaying the individual patient risk of no-show because it would have provided the benefit of helping the healthcare provider understand the risk of a patient not showing up for an appointment.  One of the issues addressed by Biernacki is providing a provider an indication of risk for an individual.  Combining Biernacki with the teachings of Srinivas would provide the benefit of informing health care providers of the risk of a no-show, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).

Regarding Claim 9, Srinivas teaches performing a prediction but does not teach, however Biernacki teaches:
9. The method of claim 1, further comprising receiving prediction requests through a user interface.
	Paragraph 66, here the system of Biernacki teaches that a user can interface with the system to obtain reports about an individual (i.e. provide a request).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Srinivas and Morris to have included receiving requests through an interface because it would have provided the benefit of helping the healthcare provider understand the risk of a patient not showing up for an appointment.  One of the issues addressed by Biernacki is providing a provider an indication of risk for an individual.  Combining Biernacki with the teachings of Srinivas would provide the benefit of informing health care providers of the risk of a no-show, thus further highlighting the medical risk of a person who is scheduled for treatment not attending their appointment (this is a medical risk as well because the risk of the person incurs by not having their appointment).  Given that one of the duties of a healthcare provider is to care for individuals, being able to inquire upon the no-show risk for an individual (in addition to obtaining other medical salient information for a patient such as what that person’s medical issues are) would provide an overall medical picture of the person.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over
“Optimizing outpatient appointment system using machine learning algorithms and scheduling rules: A prescriptive analytics framework”   S Srinivas, AR Ravindran - Expert Systems with Applications, 2018 – Elsevier (hereinafter Srinivas) in view of  “The Wald problem and the equivalence of sequential sampling and Ex-Ante Information Costs” S Morris, P Strack – Feb 2019 – SSRN (hereinafter Morris) in view of Kosloski 2013/0317873  in view of Gupte 2020/0117748

Regarding Claim 4, Srinivas teaches
4. The method of claim 1, further comprising comparing the prediction to a pre-determined risk threshold to identify high risk appointments;   (247(2)-248(1), 255(2)- because the “likelihood of coming for an appointment” determines “high risk” or “low risk”; at least one likelihood is a thresholds)   
and repeating continuously to automatically audit scheduled appointments and provide updated appointment risk predictions upon on-demand requests, 
    PNG
    media_image18.png
    91
    454
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    197
    438
    media_image19.png
    Greyscale

Srinivas does not explicitly state: and repeating continuously to automatically audit scheduled appointments and provide updated appointment risk predictions at predetermined intervals and upon on-demand requests, 
Kozloski, “Meeting Attendance Planner” discloses this limitation:  (0015- 0030- providing a time interval where a probability of attendance exceeds a threshold (risk prediction) as an alternative time interval in which a proposed meeting may be scheduled
The system may search for a time interval where an attendance probability value of a potential attendee exceeds the threshold attendance probability value in order to suggest at least one alternative time interval. For example, if the attendance probability threshold has a value of 0.6, the system may search for a time interval with an attendance probability value greater than 0.6. If the system identifies a time interval with an attendance probability value greater than 0.6, the system may suggest to the meeting requestor that time interval as an alternative time interval in which the proposed meeting may be scheduled.) 
It would have been obvious to one of ordinary skill in the art to have modified the risk predictions of Srinivas to have included the predetermined time intervals of Kodloski, providing a time interval where a probability of attendance exceeds a threshold as an alternative time interval when a meeting may be scheduled (Kozloski, 0030(bottom)), increasing scheduling flexiblity.
Srinivas does not explicitly state:
wherein the read replica continuously queries the data store to reflect changes in the data in real-time      Gupta discloses this imitation (0032-0033-  a replicator detecting writes to a database and performing cross-regional replication to a server DB in real time;
0032- The replicator 160 may be provided as a component discrete or separate from the east and west regional servers, or may be provided as part of either or both of the east and west regional servers. Although a single replicator 160 is illustrated, a separate replicator may be provided within each of the east and west regional servers.
[0033] One job of the replicator 160 is to perform a cross-region replication (copy) operation that when data is written into the DB of one regional server, the data is cross-replicated or copied into a DB read/replica of another regional server. To do so, as one example, the replicator 160 may be configured (e.g., programmed, built, etc.) to detect (e.g., via monitoring or snooping) for writes to the Master Database, and to perform the cross-replication operation in response to a write detection. As another example, the API (e.g., east API 122) may be configured to notify the replicator 160 whenever it performs a write to the Master Database, and the replicator 160 may perform the cross-replication operation in response to such notification. In order to sync data between the east- and west-region server arrangements in real-time or near-real-time, the cross-replication of data by the replicator 160 should occur as quickly as possible. In one example embodiment, the replicator 160 accomplishes cross-replication of the data to the replica within milliseconds (e.g., a range of 1-10 milliseconds).
It would have been obvious to one of ordinary skill in the art to have modified Srinivas read replica to include Gupte’s risk queries and real-time data changes, helping provide redundancy protection between two locations in case a failure occurs in one location, for example, by a disaster (e.g., earthquake; flood; power outage…hard disk drive (HDD) failure; loss of path, etc.) (Gupte, 0002, 0023) 
	 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623